ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including an information processing apparatus, comprising: a processor configured to: acquire a compression force and a compression thickness, which is a thickness after compression, for a patient’s breast that is one of a right breast that is a breast on a right side of a subject and a left breast that is a breast on a left side of the subject, the compression force and the compression thickness being measured in imaging of the first breast; and in a case of subsequent imaging of the breast, estimate a next compression force and a compression thickness of the breast using the acquired compression force and the compression thickness of the breast; and a display that displays the compression force and the compression thickness estimated by the processor at least in subsequent, second imaging of the breast.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the estimation of compression force and thickness of one breast is based on measurements taken from the other breast of the patient, in the manner as required by Claim 1.
With respect to Claim 5, the prior art of record teaches many of the elements of the claimed invention, including an information processing apparatus, comprising: a processor configured to: acquire a compression force and a compression thickness, which is a thickness after compression, for a right breast and a compression force and a 
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the determination if positioning is possible is performed using a learned model that outputs a result indicating whether or not the positioning is possible in response to an input of the compression force and the compression thickness of the right breast and the compression force and the compression thickness of the left breast, in the manner as required by Claim 5.
With respect to Claim 9, the prior art of record teaches many of the elements of the claimed invention, including a non-transitory device-readable medium for storing a device-executable program for driving an information processing apparatus having a processor that acquires a compression force and a compression thickness, which is a thickness after compression, for a patient’s breast that is one of a right breast that is a breast on a right side of a subject and a left breast that is a breast on a left side of the subject, the compression force and the compression thickness being measured in imaging of the breast, and a display that displays the estimated compression force and compression thickness in a case of a second, subsequent imaging of the breast, the device-executable program causing the information processing apparatus to execute: 
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the determination if positioning is possible is performed using a learned model that outputs a result indicating whether or not the positioning is possible in response to an input of the compression force and the compression thickness of the right breast and the compression force and the compression thickness of the left breast, and wherein the estimation of compression force and thickness of one breast is based on measurements taken from the other breast of the patient, in the manner as required by Claim 9.
With respect to Claim 10, the prior art of record teaches many of the elements of the claimed invention, including a non-transitory device-readable medium for storing a device-executable program for driving an information processing apparatus having a processor that acquires a compression force and a compression thickness, which is a thickness after compression, for a right breast and a compression force and a compression thickness, which is a thickness after compression, for a left breast, the compression force and the compression thickness for the right breast being measured in imaging of the right breast that is a breast on a right side of a subject and the compression force and the compression thickness for the left breast being measured in imaging of the left breast that is a breast on a left side of the subject, and a display that displays whether or not positioning is possible, the device-executable program causing the information processing apparatus to execute: determining whether or not positioning is possible.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the determination if positioning is possible is performed using a learned model that outputs a result indicating whether or not the positioning is possible in response to an input of the compression force and the compression thickness of the right breast and the compression force and the compression thickness of the left breast, in the manner as required by Claim 10.
Claims 2-4 and 6-8 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/13/2022